Exhibit 10.19

FIRST AMENDMENT TO

SCHEDULE B

COMPENSATION

 

1. Base Salary: Employee shall receive an annual salary of $375,000 (the “Base
Salary”). Employer may adjust the Base Salary from time to time based upon the
Board’s evaluation of Employee’s performance. In no event, however, will the
Base Salary be reduced without Employee’s written concurrence.

 

2. Performance Bonuses: Employee may receive an annual performance bonus at the
discretion of the Board which shall not exceed 50% of the Base Salary.

 

3. Vacation: Employee is entitled to four weeks paid vacation time per year on a
non-cumulative basis.

 

4. Medical Benefits and Other Plans: Employee shall be permitted to participate
in all medical and healthcare benefit plans provided by Employer to its
officers. Employee shall also be permitted to participate in all other benefit
plans offered to Bank officers. Employee’s benefits under this provision shall
be equal in value as those paid to other officers of Employer.

 

5. Continuing Education: Employer will reimburse Employee for admission or
attendance fees for pre-approved educational meetings or seminars offered by
such organizations as the Florida Bankers Association.

 

6. Automobile Allowance: For the initial three-year term of the Agreement,
Employee shall be entitled to the use of an Employer-owned automobile in
accordance with the Employer’s policies. During any renewal period, Employer
shall increase the Base Salary by no less than $6,000 to compensate Employee for
his automobile-related expenses. For any business trips Employee is required to
take from the county where he is based, Employer shall reimburse Employee for
any actually incurred gasoline expenses. Employee’s business usage of the
automobile shall not be treated as compensation income of Employee for tax
purposes.

 

7. Change in Control Payment: A “Change in Control” means an event where any
Person (defined herein to mean any natural person, corporation, limited
liability company, partnership, or any other similar business entity), other
than any Person who on the date hereof is a director or officer of Employer:
(i) directly or indirectly, or acting in concert through one or more other
persons, owns, controls, or has power to vote 50% or more of any class of the
then outstanding voting securities of Employer; or (ii) controls in any manner
the election of a majority of the directors of Employer. For purposes of this
Agreement, a “Change in Control” shall be deemed not to have occurred in
connection with a reorganization, consolidation, or merger of Employer whereby
the stockholders of Employer, immediately before the consummation of the
transaction, will own over 50% of the total combined voting power of all classes
of stock entitled to vote of the surviving entity immediately after the
transaction.



--------------------------------------------------------------------------------

In the event of a Change in Control, Employee shall be entitled to 2.99 times
his Base Salary plus other compensation and perquisites, averaged over the past
five years, which if taken with other payments to Employee that are deemed
Change in Control payments, shall not exceed $1.00 less than the golden
parachute safe harbor limit under Code Section 280G. Said calculation shall be
made by an independent accountant prior to the payment being made to Employee.

 

8. Non-Competition Payment: In the event of a Change in Control, as defined in
this Schedule B, the Parties hereto recognize that part of the consideration to
be paid to Employer’s shareholders by the acquiring institution will be based
upon the value created by Employee’s service to Employer, which would likely be
diminished should Employee be allowed to compete against the acquiring
institution following a Change in Control. Therefore, the Parties hereto agree
that the non-competition and non-solicitation provisions under Section 12 of the
Agreement are not sufficient under a Change in Control scenario. To provide the
necessary protection for an acquiring institution, Employee shall be paid
$585,000 in consideration of Employee’s agreement not to compete with Employer,
or its successors or assigns, for a period of two years after termination of
this Agreement and his employment with Employer. Such payment is also
conditioned upon Employee’s agreement to not solicit any of Employer’s customers
or employees for a period of one year after this Agreement and Employee’s
employment is terminated. The geographic scope and other limitations, besides
time periods referenced above, for this Non-Competition Payment shall follow
Section 12 of the Agreement.

The Non-Competition Payment shall be payable quarterly by the Employer over the
entire two year period of Employee’s non-competition. In the event Employee
fails to refrain from competing with Employer, or its successors or assigns, or
solicits any of Employer’s customers or employees during the above stated
periods, Employee shall be obligated to return any payments received under this
provision, and Employer shall enforce such provisions to the fullest extent of
the law and as further provided under Section 13 of the Agreement.

The terms of this provision shall survive the termination of the Agreement. In
order to protect Employer’s business, legal, and financial interests, Employer
hereby expresses its intent to vigorously prosecute any breach by Employee of
this Section 8 of Schedule B and Section 12 of the Agreement.

Executed this 15th day of December, 2008.

 

EMPLOYEE     BANK OF FLORIDA CORP.

/s/ Michael L. McMullan

    By:  

/s/ Michael T. Putziger

Michael L. McMullan       Michael T. Putziger       Chairman of the Board of
Directors       Chairman of the Compensation Committee